DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings of record lack the requisite line quality. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite a method of training a patient, comprising steps of receiving and analyzing information, and providing instructions based on the analysis. See MPEP 2106.04(a)(2)(ll)(D) which notes that concepts relating to tracking and/or organizing information have been held to be drawn to abstract ideas. This judicial exception is not integrated into a practical application because the use of generic computer components 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106. Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the 
claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610-611. Stating an abstract idea while adding the words 

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:
Petitioner's claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11-1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53. But what petitioner characterizes as specific hardware— a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954, 958, 1257—is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F.3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U.S., at 610-611).

Id. at pp 1984-1985. Turning to the claimed invention, a method of collecting, analyzing information and displaying results of the analysis and/or generating instructions based on the analysis is an abstract idea. See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), as cited in MPEP 2106.04(a)(2)(ll)(D) and MPEP 2106.04(a)(2)(lll). Note that the claims do 
	Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology. The claimed method does not require the use of a particular machine, nor does it result in the transformation of an article. The claimed device is not a “particular machine” within the context of MPEP 2106.05(b) and Alice, as the apparatus recited is a generic computing device. 
Dependent claims 2-7 and 9-16 also fail to recite limitations which would overcome the rejection. These claims are generally directed to the content or source of information being analyzed, and to the intended use or purpose of the instructions being sent. Further, applicant is advised that even if claims 6 and 13 were amended to explicitly recite sensors, such sensors are conventional sensors being used in a conventional manner, and thus their use constitutes well-understood, routine and conventional activity under MPEP 2106.05(d). See also Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 113 USPQ2d 1354 (Fed. Cir. 2014), which held that there was no inventive concept in the use of a generic 
Because the claimed invention does not involve significantly more than the abstract concept of collecting and analyzing information, the claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rabinowitz (US 2016/0253890). Rabinowitz discloses in the Figures and specification a computer implemented method and system of training a patient in moving, comprising the steps of obtaining a session program for a patient (see e.g.  by the patient during training. With respect to claims 7 and 14, Rabinowitz further discloses e.g. at paragraph [0138] the use of predetermined time durations during which a compliance level of the patient is determined.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz. While Rabinowitz does not explicitly disclose a step of receiving results of a first exercise during a performance of a second exercise in order to determine whether the first exercise should be completed, it is well known in the art to return to an earlier exercise if a threshold level of performance has not been met. Applicant is additionally advised that the claims are directed to the content of information being received and sent. Under MPEP 2111.05(III), the content of this type of nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the printed matter and the underlying computer system and where the computer readable medium merely serves as support for the information.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz in view of Park.  Rabinowitz discloses or suggests the claim limitations with the exception of the use of a robot to move a patient’s legs.  This feature is known in the art, as taught for example by Park (see e.g. paragraph [0011], and would have been obvious to one of ordinary skill in the art for the purpose of providing guided assistance to a user during performance of the method, particularly given that Rabinowitz discloses (see e.g. paragraph [0372] the use of its system with various types of walker-assist devices.

Response to Arguments
Applicant's arguments filed October 26, 2020 have been fully considered but they are not persuasive.


With respect to the rejections under 35 USC 101, while the rejections do not include an explicit recitation of the specific words “step 2A” “step 2B” and “prong”, the requirements of the first and second prongs of step 2A as set forth in MPEP 2106 are substantively addressed in the rejection (as outlined in the initial Office Action of April 27, 2020 and repeated above) as follows:
From MPEP 2106.04(II)(A)(1): “Prong One [of step 2A] asks does the claim recite an abstract idea, law of nature, or natural phenomenon?
From the Office Action of April 27, 2020: “The claims recite a method of training a patient, comprising steps of receiving and analyzing information, and providing instructions based on the analysis. See MPEP 2106.04(a)(2)(ll)(D) which notes that concepts relating to tracking and/or organizing information have been held to be drawn to abstract ideas.”
From MPEP 2106.04(II)(A)(2): “Prong Two [of Step 2A] asks does the claim recite additional elements that integrate the judicial exception into a practical application?”

The rejection then goes on to provide additional analysis of the use generic computer components under Alice, and additional considerations under Step 2B.  As no substantive argument has been presented with respect to any element of the rejection, the claims remain rejected under 35 USC 101.

With respect to the arguments presented by applicant, the claim limitations emphasized by applicant pertaining to a session program comprising a plurality of exercises, and the order by which they are to be practiced by a user are taught throughout the disclosure of Rabinowitz.  Paragraph [0199] of Rabinowitz discusses the preparation of a training program for the patient, which inherently would be performed in a programmed order. Paragraph [0235] discusses the preparation of a rehabilitation plan for a user, where the plan comprises several phases which are to be done in a certain sequence.  Figure 38 and paragraph [0369] show a home therapy program plan, including a table of exercises to be performed, and their respective dates.  Paragraphs [0383-384] discloses the use of its system in rehabilitation, including various exercises to be performed during predetermined exercise periods.  Each of these excerpts teaches a session program, notwithstanding the absence of the specific phrase “session program” from the disclosure.  Because Rabinowitz discloses or suggest the claim limitations, the rejections under 35 USC 102 and 103 are proper and are maintained.  


Regarding newly added claims 15 and 16, these claim limitations are suggested by the combined teachings of Rabinowitz and Park as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Summit, Edgerton, Unluhisarcikli, Moon, Pietrusinski, Bosecker, Ashrafiuon and Simmons discloses various robot devices configured to move a portion of a user’s body during a physical exercise program.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        

January 28, 2021